Title: From Thomas Jefferson to Caleb Lownes, 18 December 1793
From: Jefferson, Thomas
To: Lownes, Caleb



Sir
Philadelphia. Dec. 18. 1793.

Not having yet seen the captain of the vessel to whom I had offered the transportation of my goods to Richmond, I conclude to send them by your vessels to Richmond if you chuse to take them on the terms I heretofore paid, that is to say @ 4d. the cubic foot. There are 15. boxes, containing 282. cubic feet now at Mr. Hazlehurst’s ready to be delivered, marked TJ. No. 52. to 66. There are 22. boxes containing 458 cubic feet and a pipe of wine about 3. miles off in the country which will come to town as soon as the weather will permit. There will be here 4. or 5. boxes, not yet ready, a number of Windsor chairs, some small parcels cubic contents not yet known. Likewise a chariot the transportation of which I am told should be 15. Dollars from hence to Richmond. If it would be convenient to take in the articles from the country, and those still here as they are carried down to the water side, they shall be sent to any place you please. This would save the trouble and expence of warehousing. For those at Mr. Hazlehurst’s I should expect the vessel would go to his wharf. I will prefer paying you the freight here, as with vessels depending on you I should be certain this would have no effect on the care taken of the things.
If I understood you yesterday, it is your custom to furnish nail rod to customers at 60. to 90 days credit. I suppose one ton will serve me the first quarter of the year by the end of which I shall be ready to work up two or three times as much every quarter, I will therefore be obliged to you to send a ton by these vessels to Richmond, paiable at three months. I take the longest term because on account of the slow transportation from Richmond to my house half that term will always be elapsed before it gets to hand. The rods should be proper for 8d. and 10 nails. All my effects will be to be delivered to Colo. Robert Gamble merchant in Richmd.
I shall be obliged to you for a line in answer to these particulars & am Sir your most obedt servt

Th: Jefferson


P.S. The boxes containing altogether books and furniture will require to be in the tightest vessel.

